OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
Nothing in the wording of section 105 of the General Municipal Law proscribes the city’s acceptance of a condition permitting withdrawal of a bid after less than 45 days, nor has the city pointed to any legislative history so suggesting. Having so provided in its standard form of contract for some 30 years, the city can, as to future contracts, obviate any problem by amending its contract form. It cannot, however, impose such a change retroactively on plaintiff by contorting the words of the statute.
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur in memorandum.
Order affirmed.